STADION INVESTMENT TRUST FILED VIA EDGAR October 7, 2011 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: StadionInvestment Trust File No. 333-103714 Ladies and Gentlemen: On behalf of Stadion Investment Trust and pursuant to Rule 497(c) under the Securities Act of 1933, as amended (the "Securities Act"),the purpose of this filing is to submit the exhibits containing interactive data format risk/return summary information using the eXtensible Business Reporting Language (XBRL). The interactive data file included as an exhibit to this filing relates to the risk/return summaries in thedefinitive statutory prospectus of Stadion Managed Fund and Stadion Core Advantage Fund (the "Funds"), dated October 1, 2011, filed along with the Funds' Statement of Additional Information ("SAI"), also dated October 1, 2011, with the Securities and Exchange Commission pursuant to Rule 497(c) under the Securities Act on October 5, 2011; such Prospectus and SAI (accession number 0001111830-11-000638) are incorporated by reference into this Rule 497 Document. Please direct any questions regarding this filing to the undersigned at 513/587-3418. Very truly yours, /s/ Tina H. Bloom Tina H. Bloom Secretary
